      Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


MONTE-JANE MITTEN,                                     )
                                                       )
                           Plaintiff,                  )
                                                       )
vs.                                                    )   Case No. 19-2782-TC-GEB
                                                       )
NOVARTIS PHARMACEUTICALS                               )
CORPORATION,                                           )
                                                       )
                           Defendant.                  )
                                                       )

                     MEMORANDUM AND ORDER
         MEMORIALIZING RULINGS FROM MARCH 31, 2021 HEARING

      On March 31, 2021, the Court conducted a motion and scheduling hearing. Plaintiff

Monte-Jane Mitten appeared through counsel, Jack McInnes and Benjamin Ashworth.

Defendant Novartis Pharmaceuticals Corp. appeared through counsel, Charles Reis, IV,

and Lillian Manning. After review of the parties’ briefs and consideration of the parties’

oral arguments, the Court orally GRANTED IN PART and DENIED IN PART

Plaintiff’s motion to compel discovery (ECF No. 47) and modified the schedule governing

this matter. This order memorializes the Court’s rulings from the conference.




                                            1
      Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 2 of 20




I.     Background1

       Plaintiff Monte-Jane Mitten brings this employment case alleging disability

discrimination under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.

(“ADA”) and age discrimination under the Age Discrimination in Employment Act, 29

U.S.C. § 621 et seq. (“ADEA”) based on her termination. Defendant Novartis

Pharmaceuticals Corporation denies discriminating and, in its counterclaim, alleges

Plaintiff was terminated for a legitimate, non-discriminatory reason—specifically for

misconduct in violation of company policies.

       During her employment, Plaintiff was a Novartis Sales Specialist in the Respiratory

Franchise (“RF”), and in particular, the Xolair Field Force West Region, responsible for

promoting the drug Xolair in the Kansas City area. She was on disability leave when an

investigation was conducted by Defendant from March to July 2018 following an

anonymous letter regarding another employee—Karyn DelRosso—in the same

department. DelRosso was reportedly working for her husband, a dermatologist, on the

side, inducing healthcare professionals (“HCPs”) to attend her husband’s conferences. In

addition to other claims of misconduct related to her husband’s business, DelRosso

reportedly asked other Novartis sales representatives to solicit their own HCP customers

to attend these conferences. As a part of the investigation of five Novartis employees, it

was discovered Plaintiff sent an email in April 2016 to an HCP soliciting attendance and


1
  Unless otherwise indicated, the information recited is gleaned from the parties’ pleadings (Pls.’
Compl., ECF No. 1; Am. Compl., ECF No. 20; Def.s’ Answers and Counterclaims, ECF Nos. 8,
23) and the briefing regarding the instant motion (ECF Nos. 47, 52, 55). This background
information should not be construed as judicial findings or factual determinations.


                                                2
      Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 3 of 20




putting the HCP in contact with DelRosso for travel accommodations. Plaintiff also acted

as a Botox model when attending one or more of DelRosso’s husband’s conferences.

       Novartis’ investigation into these events concluded in July 2018 and when Plaintiff

returned from her medical leave on August 20, 2018, after an interview by the investigator,

she was terminated. (See Investigation Report, ECF No. 47-2.)

       Plaintiff filed this employment discrimination case on December 29, 2019.

Defendant filed a counterclaim against Plaintiff on March 24, 2020, seeking repayment of

the incentive payments she received from August 2016 through March 2017—those she

received after she sent the April 2016 email. This matter began progressing just when the

COVID-19 pandemic began, and the undersigned set the matter for phased scheduling with

an initial goal of completing mediation. (Phase I Scheduling Order, ECF No. 17.) The

parties twice sought to extend deadlines (ECF Nos. 27, 29, 30, 31) and mediation was

extended to January 29, 2021. Depositions and mediation were scheduled; however, those

deadlines were later stayed as a result of discovery disputes (discussed below). The parties

also sought three times to extend time to file discovery motions (see ECF Nos. 33, 34,

35, 36, 38, 39.)

       On January 7, 2021, the court conducted a discovery conference to discuss the

breadth of Plaintiff’s discovery requests. At the conclusion of the conference, a briefing

schedule was implemented to address the scope of Plaintiff’s discovery requests and

Plaintiff’s Rule 30(b)(6) deposition notice to Defendant. Plaintiff was ordered to

supplement her disputed discovery requests and Rule 30(b)(6) deposition notice to clarify

the issues anticipated in the motion. Defendant’s deadline to respond to said supplemental


                                             3
         Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 4 of 20




discovery was suspended, and all deadlines were stayed pending argument at the

anticipated motion hearing. (Order, ECF No. 44.)

         Plaintiff filed her Motion to Compel Discovery on January 22, 2021 (ECF No. 47),

to which Defendant responded on February 5, 2021 (ECF No. 52). As noted above, the

motion was decided at the March 31 hearing, and the ruling is memorialized here.

II.      Plaintiff’s Motion to Compel Discovery (ECF No. 47)

         Pertinent to the scope of discovery is an overview of the investigation which

preceded Plaintiff’s termination. The investigation was initially conducted by Defendant’s

Business Practices Office (“BPO”), a group which oversees Defendant’s workforce from

the corporate office in New Jersey. The BPO investigated the anonymous complaint. (ECF

No. 47 at 2.)2 Defendant contends the BPO does not make a recommendation or decision

regarding the outcome of its investigation—its sole function is fact-finding. (ECF No. 52

at 3.)

         After the BPO investigation, the Internal Review Committee (“IRC”) received the

BPO’s Report and then recommended Plaintiff’s termination. The IRC included two

members of the BPO,3 and Defendant contends the IRC was assembled to “include certain

subject matter specialists based on the case allegations, as well as individuals designated




2
  The lead investigators from the BPO were Matt Thomas, Defendant’s director of investigation,
and Adam Subveri, Defendant’s pharmaceutical counsel. Susan Pierre was the Manager of the
BPO and Staci Keryc was Manager of Investigation Operations. (See ECF No. 47 at 2, Ex. 1-2.)
3
  Members of the IRC included Mr. Thomas, Mr. Subveri, and Sherrie Simms (head of employee
relations), Nadya Babigian (director of compliance), Pedro Menedez-Majon (an HR/POBP
director for the Pharm division), Tricia Beckles (legal counsel for the RF), and Karen McDougall.
(See ECF No. 47 at 2, Ex. 1-2.)


                                               4
      Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 5 of 20




to support the relevant franchise.” (ECF No. 52 at 4.) In this instance, the IRC included

individuals specifically dedicated to support the Respiratory Franchise (“RF”). Plaintiff

contends the BPO also “accepted the IRC’s recommendation” she be terminated, after

which she was terminated. (ECF No. 47 at 3.)

       The disputes between the parties generally center on the breadth of Plaintiff’s

discovery requests, and how limited the information should be—whether it comes from the

RF, the IRC, or the BPO or some combination of such groups within Novartis. Generally,

Plaintiff believes the investigation leading to her termination was conducted well beyond

her assigned work unit and involved a companywide policy, which entitles her to broader

discovery. Defendant, on the other hand, maintains the decision regarding all sanctions

stemming from the investigation, including Plaintiff’s termination, rested entirely with the

RF Vice President and Head, Leverne Marsh. Although the BPO conducted the factual

investigation, Defendant argues Ms. Marsh made the decision to terminate after

considering the information and recommendations from the BPO and IRC. (ECF No. 52 at

9.)

       A.     Duty to Confer

       As outlined above, the topics of the pending motion were discussed at the January

7, 2021 conference. The parties, through pre-conference statements and their briefing,

outlined their attempts to confer regarding the disputes, and have demonstrated conferral

as required by D. Kan. Rule 37.2 and Fed. R. Civ. P. 37(a)(1).




                                             5
      Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 6 of 20




       B.     Legal Standards

       Trial “[c]ourts are given broad discretion to control and place appropriate limits on

discovery.”4 And “a magistrate [judge] is afforded broad discretion in the resolution of

non-dispositive discovery disputes.”5 Plaintiff’s discovery requests and deposition notice

implicate two primary rules of federal procedure: Fed. R. Civ. P. 26 outlining the scope of

discovery, and Rule 30(b)(6) involving the deposition subpoena to Defendant’s corporate

representative. Each standard is briefly outlined.

              1.     Fed. R. Civ. P. 26

       Rule 26(b)(1) outlines the scope of discovery. This rule provides a party may

“obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim

or defense and proportional to the needs of the case. When reviewing proportionality, the

Court considers the following factors: 1) the importance of the issues at stake in the action,

2) the amount in controversy, 3) the parties’ relative access to relevant information, 4) the

parties’ resources, 5) the importance of the discovery in resolving the issues, and 6)

whether the burden or expense of the proposed discovery outweighs its likely benefit.6

       Despite the focus on proportionality in the rule since 2015, relevancy is still to be

“construed broadly to encompass any matter that bears on, or that reasonably could lead to



4
  Semsroth v. City of Wichita, No. 06-2376-KHV-DJW, 2007 WL 2287814, at *1 (D. Kan. Aug.
7, 2007) (citing Kutilek v. Gannon, 132 F.R.D. 296, 297 (D. Kan. 1990) (discussing whether to
stay discovery).
5
  In re Urethane Antitrust Litig., No. 04-1616-JWL, 2014 WL 61799, at *1 (D. Kan. Jan. 8, 2014)
(citing A/R Roofing, L.L. C. v. Certainteed Corp., 2006 WL 3479015, at *3 (D. Kan. Nov. 30,
2006) (other internal citations omitted).
6
  Lawson v. Spirit AeroSystems, Inc., No. 18-1100-EFM-ADM, 2020 WL 3288058, at *10 (D.
Kan. June 18, 2020) (citing Fed. R. Civ. P. 26(b)(1).


                                              6
      Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 7 of 20




other matters that could bear on” any party’s claim or defense. 7 In other words, the court

should permit a request for discovery unless “it is clear that the information sought can

have no possible bearing” on a claim or defense.8 Relevance at the discovery stage is

broad.9 Information need not be admissible in evidence to be discoverable, but the scope

of discovery must be proportional to the needs of the case.10

       If the discovery sought appears relevant on its face, the party resisting discovery has

the burden to establish the lack of relevancy by demonstrating that the requested discovery

1) does not come within the scope of relevancy as defined under Rule 26(b)(1), or 2) is of

such marginal relevance that the potential harm occasioned by discovery would outweigh

the ordinary presumption in favor of broad disclosure.11 On the other hand, when the

relevancy of the discovery request is not readily apparent on its face, the party seeking the

discovery bears the burden to show the relevancy of the request. 12 Relevancy

determinations are generally made on a case-by-case basis.13



7
  Williams v. UnitedHealth Grp., No. 2:18-CV-2096, 2020 WL 528604, at *1-*2 (D. Kan. Feb. 3,
2020) (quoting Gilmore v. L.D. Drilling, Inc., No. 16-CV-2416-JAR-TJJ, 2017 WL 2439552, at
*1 (D. Kan. June 6, 2017)). See also In re EpiPen, No. 17-MD-2785-DDC-TJJ, 2018 WL 1586426,
at *2 (D. Kan. Apr. 2, 2018) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351
(1978)).
8
  Gilbert v. Rare Moon Media, LLC, No. 15-MC-217-CM, 2016 WL 141635, at *4 (D. Kan. Jan.
12, 2016) (quoting Sheldon v. Vermonty, 204 F.R.D. 679, 689–90 (D. Kan. 2001) (emphasis in
original)).
9
  See Speed Trac Techs., Inc. v. Estes Exp. Lines, Inc., No. 08-212-KHV, 2008 WL 2309011 at *3
(D. Kan. June 3, 2008).
10
   Fed. R. Civ. P. 26(b)(1).
11
   Riley v. PK Mgmt., LLC, No. 18- 2337-KHV-TJJ, 2019 WL 1509861, at *2 (D. Kan. Apr. 5,
2019) (citing Gen. Elec. Cap. Corp. v. Lear Corp., 215 F.R.D. 637, 640 (D. Kan. 2003)).
12
   Id. (citing McBride v. Medicalodges, Inc., 250 F.R.D 581, 586 (D. Kan. 2008)).
13
   Id. (citing Brecek & Young Advisors, Inc. v. Lloyds of London Syndicate, No. 09-cv-2516-JAR,
2011 WL 765882, at *3 (D. Kan. Feb. 25, 2011)).


                                              7
      Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 8 of 20




       A party asserting undue burden must present an affidavit or other evidentiary proof

of the time or expense involved in responding to a discovery request.14

              2.     Fed. R. Civ. P. 30

       Fed. R. Civ. P. 30(b)(6) provides guidelines for the issuance of subpoenas to an

organization. “In order for Rule 30(b)(6) to function effectively, ‘the requesting party must

take care to designate, with painstaking specificity, the particular subject areas that are

intended to be questioned, and that are relevant to the issues in dispute.’”15 Additionally,

even when a party has specifically listed the areas of inquiry sought, a notice is overbroad

if the listed areas are not exclusive.16 Where “the defendant cannot identify the outer limits

of the areas of inquiry noticed,” compliance is not possible.17

       C.     Discussion

       Plaintiff seeks four categories of production in her supplemental requests, made up

of four Requests for Production (“RFPs”), 2 Interrogatories (“Interrog.”), and Rule 30(b)

topics: (1) personnel or investigation files of employees who were investigated for

violations of the Anti-Bribery and Gifts and/or Conflicts of Interest policies; (2)

identification of employees who were forced to repay incentive payments and/or were sued

for recovery of such payments; (3) similar complaints of age and/or disability




14
   Speed Trac Techs, 2008 WL 2309011, at *5.
15
   Lipari v. U.S. Bancorp, N.A., No. 07-2146-CM-DJW, 2008 WL 4642618 at *5 (D. Kan. Oct.
16, 2008) (internal citations omitted).
16
   Reed v. Bennett, 193 F.R.D. 689, 692 (D. Kan. 2000).
17
   Id.


                                              8
      Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 9 of 20




discrimination; and (4) civil and/or criminal investigations and/or lawsuits against

Defendant involving similar ethics violations. Each topic is addressed in turn.

               1.     Category 1: Similar Investigations

       Plaintiff’s Supplemental RFP #1 (formerly RFPs #5 and 6) (ECF No. 47, Ex. 5)

seeks personnel and/or investigation files for Defendant’s employees who were

investigated for violations of the Anti-Bribery and Gifts Policy and/or Conflicts of Interest

Policy, dating from January 1, 2014 to present.18 Plaintiff’s original RFP #5 and 6 also

limited the request to documents “within Plaintiff’s geographic territory of responsibility”,

but after conferral and discussion on January 7, she removed the geographic limit. These

disputes also relate to Plaintiff’s 30(b) deposition Topics 22 and 24. (See ECF No. 45.)

       Plaintiff contends “this is not a typical case where [she] was discriminated against

by her supervisor, which would limit her discovery of comparators to employees under that

supervisor or office. Because Defendant’s investigation and recommendation came from

the highest levels of Novartis, purporting to enforce a companywide policy, Plaintiff is

entitled to much broader comparators.” (ECF No. 47 at 10.) She notes one of the ways she

can meet her prima facie case of disparate discipline is by showing Defendant imposed

discipline under circumstances giving rise to an inference of discrimination, and one of the

ways to show this is to demonstrate Defendant treated similarly-situated employees

differently. (ECF No. 47 at 10.19)



18
   Plaintiff’s initial requests sought the documents from January 1, 2009, but in her supplemental
requests, Plaintiff narrowed her request to January 1, 2014.
19
   Citing, e.g., Lewis v. Four B Corp., 347 F. Supp. 2d 1017, 1022-23 (D. Kan. Nov. 18, 2004).


                                                9
     Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 10 of 20




       Although the burden rests with Defendant to show undue burden or expense which

would result from production, Plaintiff argues the evidence—an internal Novartis email—

indicates the Ethics & Compliance department has a database that could be searched. (See

ECF No. 47 at 12, Ex. 7.) Plaintiff contends all factors related to proportionality weigh in

favor of production; however, she does not outline specifically how she meets the factors,

aside from saying she is entitled to the information and Defendant cannot, and has not,

outlined a burden so high it overrides the relevance of the request.

       Defendant responded to Plaintiff’s original RFPs #5-6 by narrowing its response to

all responsive information for the Xolair Field Force – West, Plaintiff’s geographic

territory of responsibility, from 2014-2018. Defendant produced information for four

employees responsive to RFP #5, but no documents responsive to RFP #6. Defendant later

supplemented to address the entire Xolair Field Force (East and West). Despite the

expansion, no additional information was found. Defendant objects to further expansion of

the responses on the bases of relevance and proportionality.

       Regarding relevance, Defendant objects to the temporal scope and the scope of

comparators for the requests. It contends Plaintiff failed to confer after Defendant limited

the scope to 2014-2018 in its responses, and Plaintiff failed to address the scope in her

Motion, so Plaintiff has waived the ability to seek any broader scope. Defendant argues

five years of records is reasonable and covers the time from two years before Plaintiff’s

misconduct to four months following her termination. Defendant asks the Court to apply

the same temporal scope (2014-2018) to all four categories of disputed information

(discovery requests and deposition topics). (ECF No. 52 at 14.)


                                             10
      Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 11 of 20




       Defendant also objects to the scope of comparators, arguing the requests should be

limited to similarly situated comparators. Defendant asks to limit the requests “to

individuals investigated by the BPO for violations of the Anti-Bribery and Gifts Policy or

Conflicts of Interest Policy 1) whose allegations were substantiated to have occurred, 2)

who were in the RF, and 3) who were sales specialists.” (Id. at 15.)

       Finally, Defendant also objects on the basis of proportionality, claiming

companywide production would be unduly burdensome, and the burden of discovery

outweighs its benefits.20 To support its objection, Defendant provides a declaration from

Pedro Menendez-Manjon, Director, People and Organization Business Partner (“POBP”)

for Novartis.21 (ECF No. 51, Ex. A.)

       To demonstrate the burden of production, Defendant explains it created a report

from its Ethics & Compliance department, which tracks some cases referred to IRCs.

Defendant searched for any “allegations coded as implicating the Anti-Bribery and Gifts

Policy and the Conflicts of Interest Policy, 2014 to 2018.” This produced a report

identifying over 220 allegations. Defendant claims this report may not be entirely accurate

(such as, some allegations being miscoded), some cases involve multiple allegations, and

some individuals have multiple allegations. (ECF No. 52 at 19.)




20
   ECF No. 52, citing Lundine v. Gates Corp., Case No. 18-1235-EFM, 2020 WL 1503514 at *2
(D. Kan. Mar. 30, 2020)).
21
   It appears from the parties’ briefing the People and Organization Business Partner (“POBP”) is
essentially Novartis’ Human Resources department. See Menendez-Manjon Decl., ECF No. 52-1
at ¶ 4 (stating, “In February 2019, my title changed from HRBP to POBP because the Human
Resources team became the People and Organization team, but my job function remained largely
the same.”)


                                               11
        Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 12 of 20




         Because Plaintiff seeks both investigation files and personnel files for the persons

investigated, Defendant’s affidavit explains the burden it anticipates to fully respond.

Confirming the correct coding of each allegation, manually reviewing for accuracy, and

locating files would take at least one week for someone fully dedicated to this task alone.

Investigation reports, investigation files, outcomes reports, and personnel files are stored

in different locations. Because there is no such dedicated employee to gather this

information, Defendant suggests it could take several weeks or months to complete.

         Conclusion on Category 1: Other Investigations. After review of briefing and

consideration of counsel’s arguments at hearing, the Court finds the temporal scope of

January 1, 2014 through December 31, 2018, is appropriate. Plaintiff did not raise an issue

with production ending in 2018, and the time frame—spanning two years prior to

Plaintiff’s incriminating email to four months following her termination—is relevant.

         Even if the BPO is a companywide investigation unit, courts do limit discovery to

the level of the supervisor who is “primarily responsible” for the employment decision.22

This does not mean everyone potentially responsible and does not necessarily include

everyone involved in the investigation. The BPO appears to be a static group which

investigates all allegations companywide, and if the BPO only acted as fact-gatherers—the

Court finds Defendant’s relevance and proportionality arguments somewhat convincing.

The IRC, though, does not appear to be a static committee. This IRC was assembled

specifically to include those tied to the RF to ultimately review the facts and make



22
     Owens v. Sprint/United Management Co., 221 F.R.D. 649, 654 (D. Kan. 2004).


                                               12
     Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 13 of 20




recommendations for terminations, training, etc. to that particular franchise unit. For these

reasons, the Court finds expanding the discovery to the entire RF is appropriate on all

requests.

       Because, at this juncture, the Court does not find the BPO, but rather the IRC, to be

the primary decisionmaker, Plaintiff’s motion is GRANTED in part and DENIED in

part regarding Category 1. The Court also finds Defendant’s proportionality arguments

regarding companywide expansion convincing. However, given the IRC’s relationship to

the RF, Defendant is ordered to expand its production responsive to Plaintiff’s

Supplemental RFP #1 to the years 2014-2018 and to the Respiratory Franchise.

Defendant should prepare its corporate representative to testify likewise regarding

Plaintiff’s Rule 30(b)(6) Topics 22 and 24.

       As for what types of files (investigation files and/or personnel files) should be

produced, the Court accepts Defendant’s affidavit noting these files are not stored together,

increasing the burden to manually gather all types of files, and personnel files of other

employees may contain sensitive information not relevant to this case (although this is

covered by the Protective Order). At minimum, Defendant should produce the official

BPO Reports, the IRC Outcomes emails, and any documentation reflecting any

ultimate discipline implemented. In the event this information can be produced without

personnel files, Plaintiff’s request does seek “personnel and/or investigation files”, so no

personnel file would necessarily be required. But if full information is not contained in the

investigation materials, Defendant should produce any personnel file which contains the

relevant information, and full production of the investigated person’s personnel file is not


                                              13
      Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 14 of 20




precluded if the investigation documents lead Plaintiff to need additional information.

Ultimately, Defendant understands what Plaintiff is looking for, and production should

follow accordingly.

       In addition, Defendant is also ordered to produce to Plaintiff the report listing the

220-plus allegations implicating the Anti-Bribery and Gifts Policy and the Conflicts of

Interest Policy. As requested by Defendant, due to its sensitive nature, the report is to be

produced to Plaintiff for attorneys’ eyes only. This is not the green light for Plaintiff to

request more information, but should provide some additional context to Plaintiff in

addition to the expansion of discovery to the RF.

               2.     Category 2: Incentive Payments

       Plaintiff’s Pl.’s Suppl. RFP #2 & 3 (formerly RFP #7, 8 & 9) and Pl’s Suppl.

Interrog. #2 (formerly Interrogatory #15) (ECF No. 47, Ex. 5) seek documents and

information regarding similar employees who were forced to repay incentives or were sued

for recovery of the same, from January 1, 2014 to present.23 This dispute also relates to

Plaintiff’s 30(b) deposition Topic 26. (See ECF No. 45.) Plaintiff was terminated August

20, 2018 but Defendant did not file its counterclaim seeking repayment of incentive

payments until March 24, 2020; therefore, Plaintiff believes this was not a genuine attempt

to seek repayment but punishment for Plaintiff’s lawsuit.

       Plaintiff argues even if specific incentives vary by franchise, and the RF has its own

metrics, this does not negate Defendant’s ability to recover the incentives through a lawsuit


23
  The initial requests sought the documents from January 1, 2009, but in the supplement, Plaintiff
narrowed her requests to January 1, 2014.


                                               14
     Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 15 of 20




is authorized by a companywide policy. Plaintiff contends she should be able to discover

whether Defendant sought recovery of incentives from other employees, or whether

Defendant invoked the policy to try to deter Plaintiff from continuing her lawsuit, to

support her claim of disparate discipline.

       As with the first category of disputes, Defendant objects to production of any

additional information based on relevance and proportionality. As noted, Defendant argues

the temporal scope of responses should be limited to 2014-2018. Defendant also contends

representatives in different franchises are subject to different pay plans having different

requirements, and their contractual obligations would also be different. (ECF No. 52 at 23.)

Defendant argues because its counterclaim is purely contractual, it does not support a

comparator assessment.

       In the event the Court finds the information relevant, Defendant also argues the

burden of companywide production outweighs the benefit. Defendant has “no system in

place for tracking of employees who have been required to repay incentive payments and/or

were sued for recovery of incentive payments.” (Id. at 25.) And, the RF is one of six

franchises within Novartis’ Pharmaceutical Division, and the Oncology Division is entirely

separate, with its own leadership and organizational structure. Defendant claims in order

to fully respond to this request, it would be forced to individually communicate with the

leadership and legal teams for every separate franchise to track each individual who

supported each franchise for that five-year period.

       Conclusion on Category 2: Incentive Payments. Although Plaintiff contends the

countersuit is simply punishment for her lawsuit, she does not make a retaliation claim,


                                             15
     Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 16 of 20




therefore the Court finds this information minimally relevant to the claims and defenses in

this case. Defendant’s counterclaim for incentive payments is contractual, so how it

handled other employees’ incentive payments has no bearing on this claim. As Defendant

suggests, these “discovery requests do not relate to Plaintiff’s disparate discrimination

claims, warranting a comparators assessment.” (ECF No. 52 at 24.) And, although

Defendant’s overall policy permitting it to seek repayment of incentives is companywide

(see Code of Conduct, ECF No. 47-4, p. 4-5), the specific Incentive Plan on which

Defendant bases its contractual claim is part of the Respiratory Incentives Plan (see ECF

No. 52 at 7; ECF No. 55-10, Ex. A-11, sealed).

       When weighing the importance of the information to the claims in the case with the

lack of tracking ability, it appears the burden of gaining the information from the entire

company outweighs its minimal relevance. But discovery is broad, and Defendant

expressed willingness to expand its search to the RF. Therefore, Plaintiff’s motion to

compel is GRANTED in part and DENIED in part regarding Category 2. Defendant

must supplement its responses to Plaintiff’s Supplemental RFP #2-3 and

Interrogatory #2 as limited from 2014-2018 (as discussed above) and to the

Respiratory Franchise. Defendant should prepare its corporate representative to testify

likewise regarding Plaintiff’s Rule 30(b)(6) Topic 26.

              3.     Category 3: Complaints by Others

       Plaintiff’s Suppl. RFP #4 (formerly RFP #12) and Suppl. Interrog. #1 (formerly

Interrog. #2) (ECF No. 47, Ex. 1-5) asked Defendant to produce files and information about

other Novartis employees within the RF who complained of age or disability


                                            16
      Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 17 of 20




discrimination, including filing charges and lawsuits, from January 1, 2014 to present.24

This dispute also relates to Plaintiff’s 30(b) deposition Topic 4. (See ECF No. 45.) Plaintiff

claims discovery has shown the persons responsible for her termination “extended far

beyond [her] work unit.” (Id. at 14.) But, in the interest of proportionality, Plaintiff is

“willing to limit [her] discovery requests about similar complaints to the [RF]” but is not

willing to limit them further. (Id.)

       After review of the briefing, it became apparent the parties agree to limit Plaintiff’s

Suppl. RFP #4 and Suppl. Interrog. #1 about similar complaints to the Respiratory

Franchise. (ECF No. 47 at 14; ECF No. 52 at 26.) Therefore, the only potential issue with

Category 3 is the temporal scope. As discussed above, the Court finds 2014-2018 the

relevant time period for discovery.

       Conclusion on Category 3: Complaints by Others. Therefore, Plaintiff’s motion

to compel is GRANTED as to Category 3. Defendant must supplement its responses to

Plaintiff’s Supplemental RFP #4 and Supplemental Interrogatory #1, with production

expanded to the Respiratory Franchise from 2014-2018. Defendant should prepare its

corporate representative to testify likewise regarding Plaintiff’s Rule 30(b)(6) Topic 4.

               4.     Category 4: Rule 30 (b) Notice / Civil and Criminal Investigations

       The disputes regarding the 30(b)(6) deposition Topics 4, 22, 24, and 26 are resolved

by the rulings above. (See Notice, ECF No. 45.)             The remaining dispute regarding

Plaintiff’s Rule 30(b)(6) notice is Plaintiff’s revised Topic 11.


24
  Plaintiff’s initial requests, RFP #12 and Interrog. #2, sought information from January 1, 2009;
the supplement narrowed the temporal scope to beginning January 1, 2014.


                                               17
     Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 18 of 20




       In Topic 11, she seeks “testimony on all “[c]ivil and criminal investigations of

Defendant that involved allegations of bribery, improper gifts, and/or conflicts of interest,

including but not limited to, the Southern District of New York litigation that resulted in a

substantial settlement in the summer of 2020.” (ECF No. 45.) Defendant objects to this

topic as overbroad, vague, and seeking irrelevant information, and not proportional to the

needs of the case.

       Conclusion on Category 4: Plaintiff’s deposition Topic 11 appears overbroad on

its face, particularly with the use of the phrase “including, but not limited to”, and there is

no limitation as to time period. Although the Court has some concerns about relevancy,

discovery is broad, and the Court understands Plaintiff’s intent is to show Defendant

actually encouraged the behavior for which she was terminated, which could make the

testimony at least minimally relevant.

       However, Topic 11 is overbroad as currently drafted, and does not allow Defendant

or the Court to identify the outer limits of what Plaintiff is seeking. During the March 31

hearing, the Court discussed with counsel Plaintiff’s goal in asking this question and

precisely what information Plaintiff seeks. As written, deposition topic 11 is overbroad and

therefore Plaintiff’s motion to compel is DENIED regarding Category 4. However,

Plaintiff is permitted to revise and further narrow her request in line with the discussion

during the conference.




                                              18
       Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 19 of 20




III.    Schedule

        As part of the January 7, 2021 conference, all deadlines were stayed and the parties

submitted suggested deadlines to govern the remainder of this case. After discussion at the

March 31 conference, the Court enters the following schedule:

                         SUMMARY OF DEADLINES AND SETTINGS

                                  Event                                         Deadline/Setting
 Jointly filed mediation notice, or confidential settlement reports to   8/20/2021
 magistrate judge
 Mediation completed                                                     9/10/2021
 ADR report filed by Defendant                                           14 days after mediation
 Supplementation of initial disclosures                                  Per rule and 40 days prior to
                                                                         discovery close
 Experts disclosed by Plaintiff                                          8/16/2021
 Experts disclosed by Defendant                                          9/20/2021
 Rebuttal experts disclosed                                              10/4/2021
 Physical and mental examinations                                        10/1/2021
 All discovery completed                                                 11/12/2021
 Motions to amend                                                        6/25/2021
 Motions to dismiss (not expected unless amended complaint filed)        8/6/2021
 Proposed pretrial order due                                             12/3/2021
 Pretrial conference                                                     12/16/021 @ 10:00 a.m.
 All other potentially dispositive motions (e.g., summary judgment)      1/7/2022
 Motions challenging admissibility of expert testimony                   42 days before trial
 Jury Trial in Kansas City; ETT; 3-4 days.                               9/6/2022 @ 9:00 a.m.



This scheduling order will not be modified except by leave of Court upon a showing of

good cause. All other information and instructions included in the Phase I Scheduling

Order (ECF No. 17) shall continue to govern this case.




                                                      19
      Case 2:19-cv-02782-TC-GEB Document 61 Filed 04/16/21 Page 20 of 20




IV.    Conclusion

       Therefore, for the reasons discussed in the March 31, 2021 hearing and as set forth

herein, in the Court’s discretion, Plaintiff’s Motion to Compel Discovery (ECF No. 47) is

GRANTED in part and DENIED in part. Defendant must produce the discovery ordered

by April 30, 2021 and prepare its 30(b)(6) witness(es) in accordance with the above

rulings. The schedule is amended as noted.


       IT IS SO ORDERED.

       Dated at Wichita, Kansas this 16th day of April 2021.


                                                  s/ Gwynne E. Birzer
                                                  GWYNNE E. BIRZER
                                                  United States Magistrate Judge




                                             20
